          Case 1:19-cv-00106-ABJ Document 9 Filed 05/22/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JONATHAN DAVEY                       )
FCI Elkton                           )
P.O. Box 10                          )
Lisbon, OH 44432                     )
                                     )
                          Plaintiff, )              Civil Action No. 19-0106 (ABJ)
                                     )
       v.                            )
                                     )
UNITED STATES                        )
DEPARTMENT OF JUSTICE,               )
FEDERAL BUREAU OF                    )
INVESTIGATION,                       )
935 Pennsylvania Avenue, NW          )
Washington, D.C. 20535               )
                                     )
                          Defendant. )
____________________________________)

                                NOTICE OF APPEARANCE

       The Clerk of the Court will please enter the appearance of Marsha W. Yee, Assistant

United States Attorney, as counsel of record for defendant in the above-captioned case.

Dated: May 22, 2019

                                            Respectfully Submitted,

                                              /s/ Marsha W. Yee
                                            MARSHA W. YEE
                                            Assistant United States Attorney
                                            Civil Division
                                            United States Attorney’s Office
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            Telephone: (202) 252-2539
                                            Email: Marsha.Yee@usdoj.gov

                                            Counsel for Defendant
